Mr. Justice Farmer delivered the opinion of the court: We are of opinion this record is not in a condition to permit us to determine the rights of the parties involved 'in this litigation. It is insisted by appellants that the court erred in overruling the demurrers to the bill for want of necessary parties defendant, and an examination of the questions sought to be determined satisfies us that Susan Ann Rowlett was a necessary party and the superior court erred in not so holding and sustaining the demurrer to the bill. In addition to the construction of the residuary clause of the will another question adjudicated was the validity of the Keeney contract for the purchase of the forty-acre tract of land. Appellants, by the pleadings and by their brief and argument, denied the residuary clause is void, and contend that whether it is or not the Keeney contract is valid; that the devise in the residuary clause is subject to that contract, and that said contract effected an equitable conversion of the land into personalty, which would pass under the codicil as personal property to Susan Ann Rowlett. It will readily be seen that her interest was directly affected by the determination of the validity of the Keeney contract and its effect if it should be held valid. All persons whose interests will be directly affected by the decree should be made parties. (Howell v. Foster, 122 Ill. 276.) “It is a well established rule in equity that all persons are to be made parties who have any legal or equitable interest in the subject matter and result of the suit.” (Bradley v. Gilbert, 155 Ill. 154.) An exception to the rule, which is said to have grown out of convenience or necessity in the administration of justice, is what is known as the doctrine of representation, as where a person not before the court is so far represented by others that his interests receive actual and efficient protection. That rule, however, is no more applicable to a case of this character than it is to a suit to contest a will, and in Brown v. Riggin, 94 Ill. 560, which was a bill to contest a will, the court applied the rule that in equity all persons whose interests will be directly affected by the decree must be made parties, and held that all legatees and devisees in a will contest were necessary parties. It must be understood that we have not considered, and therefore neither have nor express any opinion, whether the contract is valid or the effect of it if held valid. This question cannot properly be considered and determined without making Susan Ann Rowlett a party to the suit. If we were satisfied the contract was invalid, or if valid that it could not be construed to have effected a conversion of the land into, personalty, or that in any event Susan Ann Rowlett is not entitled to any interest in it under the law, a judgment or decree could not be entered that would be binding upon her without making her a party to the suit. For the error in overruling the demurrer to the bill for want of proper parties the decree is reversed and the cause remanded to the superior court, with directions to sustain the demurrer. Reversed remanded, with directions.